DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 12/18/2019. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clary (US 5212656).
	Regarding claim 13, Clary discloses a method for knocked-down case manufacture, comprising: cutting a piece of cardboard according to a shape of a knocked-down case to thereby form a piece of cut cardboard (see Fig. 1, 10 must necessarily have been cut); scoring the cut piece of cardboard to create a plurality of fold-lines (col. 3, lines 57-63); folding at a fold-line (11 – Fig. 1) between a major panel (14 – Fig. 1) and a minor panel (16 – Fig. 1) to thereby create a fold (col. 4, lines 32-36); folding at a fold-line (11 – Fig. 1) of a tab (the assembly of 12 and 24 – Fig. 1) of the cut piece of cardboard (col. 4, lines 32-36); gluing the tab to a panel of the cut piece of cardboard to form a knocked-down case (col. 4, lines 32-43); measuring the knocked-down case to obtain measurements (col. 5, lines 49-63); and providing the measurements to a case-erection system (col. 6, lines 20-25).

	Regarding claim 16, Clary further discloses sending the measurements to a remote server (the computer database, col. 6, lines 20-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clary (US 5212656).
	Regarding claim 20, Clary discloses essentially all of the elements of the claimed invention in claim 13 and further discloses determining, after measuring the knock-down case to obtain the measurements, if the knocked down case is within a specification (col. 6, lines 21-25).
	However, Clary does not expressly disclose discarding the knocked-down case if it is not within specification.
	In this case, the examiner takes Official Notice that it is old and well-known in the art to discard products that are not within specification.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Clary by discarding the knock-down case if it is not within specification. One of ordinary skill in the art would have been motivated to make this modification in order to prevent items from being packaged in a poorly formed box and thereby improve the reliability of the packaging process.

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 14, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/2/2021